Title: To Alexander Hamilton from Philip Schuyler, 28 May 1800
From: Schuyler, Philip
To: Hamilton, Alexander

Albany May 28th 1800
My Dear Sir 
Yesterday I met with Mr. Isaac Ogden at the Liut Governors, who Informed me that Mr Samual Shoemaker now residing at or near Philadelphia, had declared to him Mr. Ogden that he had seen a letter from Mr Jefferson to Mr. William Smith written during the late war, in which Mr Jefferson intreated Mr. Smith to make his Mr Jeffersons peace with the british Commander in chief.
As Mr Smith was in the habit of regularly filing his papers, if such a letter was written, It may probably be found with Mr Smiths papers and I suggested to Mr Ogden to entreat Mr Sewal who is son in law to Mr Smith to examine the papers, and If the letter is found to transmit it to the Liut Govr or me, by a special messenger whom I would pay for bringing it.
Mr Ogden is suspected of not always adhering to veracity, but as he has mentioned Mr. Shoemaker as having seen the letter I think he would not have said what he has, If there was no foundation for It. Would It not be well to cause inquiry to be made from Mr Shoemaker, If he has seen such a letter?
In yesterdays papers printed here It was stated that the Antifoederalists will have a Majority of twenty one, in the Joint ballot of both houses. I believe the Statement is nearly If not quite correct.
We are all well & unite in love to You, my Eliza & the Children. We hope She and the Children will leave N York for this place immediately after your departure for Oxford, and that you will from hence come to this place.
I am my Dear Sir   Ever most Affectionately Yours

Ph: Schuyler
Hone. M: Genl Hamilton


